NASDAQ:PETD PETROLEUM DEVELOPMENT CORPORATION 2010 First Quarter Teleconference May 11, 2010 •Richard W. McCullough, Chairman & CEO •Barton R. Brookman, SVP Exploration & Production •Gysle R. Shellum, Chief Financial Officer See Slide 2 regarding Forward Looking Statements The following information contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on Management’s current expectations and beliefs, as well as a number of assumptions concerning future events. These statements are based on certain assumptions and analyses made by Management in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances.However, whether actual results and developments will conform with Management’s expectations and predictions is subject to a number of risks and uncertainties, general economic, market or business conditions; the opportunities (or lack thereof) that may be presented to and pursued by Petroleum Development Corporation; actions by competitors; changes in laws or regulations; and other factors, many of which are beyond the control of Petroleum Development Corporation. You are cautioned not to put undue reliance on such forward-looking statements because actual results may vary materially from those expressed or implied, as more fully discussed in our safe harbor statements found in our SEC filings, including, without limitation, the discussion under the heading “Risk Factors” in the Company’s 2009 annual report on Form 10-K and in subsequent Form 10-Qs. All forward-looking statements are based on information available to Management on this date and Petroleum Development Corporation assumes no obligation to, and expressly disclaims any obligation to, update or revise any forward looking statements, whether as a result of new information, future events or otherwise. The SEC permits oil and gas companies to disclose in their filings with the SEC proved reserves, probable reserves and possible reserves. SEC regulations define “proved reserves” as those quantities of oil or gas which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible in future years from known reservoirs under existing economic conditions, operating methods and government regulations; “probable reserves” as unproved reserves which, together with proved reserves, are as likely as not to be recovered; and “possible reserves” as unproved reserves which are less certain to be recovered than probable reserves. Estimates of probable and possible reserves which may potentially be recoverable through additional drilling or recovery techniques are by nature more uncertain than estimates of proved reserves and accordingly are subject to substantially greater risk of not actually being realized by the Company. In addition, the Company’s reserves and production forecasts and expectations for future periods are dependent upon many assumptions, including estimates of production decline rates from existing wells and the undertaking and outcome of future drilling activity, which may be affected by significant commodity price declines or drilling cost increases. This material also contains certain non-GAAP financial measures as defined under the Securities and Exchange Commission rules. Disclaimer 2 See Slide 2 regarding Forward Looking Statements Rick McCullough Chairman & Chief Executive Officer 3 See Slide 2 regarding Forward Looking Statements First Quarter 2010 Highlights 4 •Net income of $23.7 million, or $1.23 per diluted share •Gas and oil revenues up 52% over same period 2009 on Q1 2010 realized prices of $9.20 per Mcfe over Q1 2009 realized prices of $7.08 per Mcfe •Adjusted cash flow of $49.3 million, or $2.56 per diluted share •Q1 2010 adjusted cash flow up approximately $10 million over same period 2009 on 20% lower volumes •Production of 9.1 Bcfe, 7% above Q1 guidance of 8.5 Bcfe •Drilled 38.6 net wells vs. 24.9 net wells in Q1 2009 •Liquidity improved to $254 million See Slide 2 regarding Forward Looking Statements 7/15/10 Analyst Day Colorado - Preview •Results from five-year business plan –Multi-year projections –Peer analysis •Status update –Marcellus horizontal well results –Piceance margin enhancement initiatives –Exploration projects –Niobrara horizontal potential in Wattenberg •Partnership repurchase status •Second-half 2010 update –Capital plans, operations, and guidance •PDC drilling/field operations tour 5 See Slide 2 regarding Forward Looking Statements Bart Brookman SVP - Exploration and Production 6 See Slide 2 regarding Forward Looking Statements Core Operating Regions 7 See Slide 2 regarding Forward Looking Statements 2009 Proved Reserves: Bcfe Rocky Mountains & Other 2009 Proved Reserves: 15 Bcfe Q1 2010 Production: 4 Bcfe Michigan Basin 2009 Proved Reserves:
